McAdam, J.
It appears that about October 1, 1896, the plaintiff rented to the defendant a flat in premises No. 211 West One *710Hundred and Seventeenth street, .this city; that the tenant was.to pay ..$30 a month rent, and as an inducement to hire, was to have the place one month and a half without rent. The defendant. occupied the. flat during the free period from October 1 to November 15, 189.6, and' during the following month, paying the rent to December 15, 1896, when she abandoned the premises; and the action is to recover two months’ rent after that date..
The issue litigated was, whether the hiring was for a year, as plaintiff maintained, or. for one month only after the gratuitous period expired, as defendant claimed. While - the probabilities
would seem to favor, the plaintiff’s contention that a yearly hiring was intended, the justice, oh evidence which he had the right to believe, found the letting to be by the month only.
The tenant testified, positively-that the hiring was by the month and that she persistently refused to sign a lease acknowledging a tenancy for a longer period: •. Mr. Lewis, the plaintiff’s main witness, testified to a yearly hiring; but he admitted the defendant’s unwillingness to sign a lease, and stated that in consequence he instituted summary proceedings under the statute to. remove her from .the - premises. In the petition filed to obtain the precept, Lewis swore .that the defendant was a monthly tenant —..a circumstance "which ■ the justice may "have regarded as affecting ■ his credibility, ■
While the story told" by the" defendant" as to the term of hiring is somewhat improbable, we cannot" say that it is untrue or should have been discredited. The justice saw "the witnesses and observed their manner of testifying, "and was on that account best qualified to pass upon the conflict• presented. - - -• - . . -
U ¡ion the proofs before us, and particularly the. opposing; statements of the plaintiff’s chief witness, we are unable to- say that the justice erred in finding for the defendant upon the facts’.
Judgment affirmed, with costs'.'
Daly, P. J., and Bischoff, J., concur.
Judgment affirmed, with costs.